Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022, has been entered.
DETAILED ACTION
Status of the Claims
	Claims 1-5 and 13 are pending.
Applicant’s arguments filed on 02/09/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments filed on 02/09/2022, have been fully considered. Applicant has amended claim 1. Therefore, claims 1-5 and 13 are subject of the Office action below.

Claim Rejections - 35 USC § 112
New Grounds of Rejection, Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5 and 13 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

Claim 1 is indefinite for the recitation of the limitation “involving a T-type calcium channel”, because a person skilled in the art cannot reasonably determine the meets and bounds of this limitation in the claim. The term “hypersensitive cough involving a T-type calcium channel”, recited in claim 1, is not defined by the claim or the instant specification. 
Diseases or disorders are defined by pathologic features. And while functional, descriptive language is not per se indefinite, the specification must provide sufficient description that allows one skilled in the art to understand the boundaries of the pathologic features that achieve the intended result set forth by the functional, descriptive limitations with reasonable certainty. 
Chung (Pulmonary Pharmacology & Therapeutics, 2011, 24, 267-271), states that cchronic ‘cough hypersensitivity syndrome’ remains a challenge to many clinicians because there is often no diagnostic link to causation (see abstract). For example, there is (see Table 1):
1) chronic cough associated with conditions which when treated abolishes the cough e.g. asthma, gastrooesophageal reflux disease (GORD), upper airway syndrome;
2) chronic cough associated with conditions which when treated does not resolve the cough e.g. asthma, chronic obstructive pulmonary disease (COPD), GORD;
3) chronic cough not associated with any conditions and unresponsive to any treatments of conditions such as asthma, GORD, COPD, upper airway syndrome;
4) chronic cough associated with an increased cough reflex
5) chronic ‘cough hypersensitivity syndrome’ encompasses patients with an increased cough reflex that could be in any of the first 3 categories. 
In the instant case, the specification (see, e.g., ¶ 0019), only states that the invention provides compounds and methods for treating and preventing hypersensitive cough and/or itching, in which key ion channels, particularly the T-type Ca2+ channels are involved. However, there is no defined system laid out in the specification in which one skilled in the art can reasonably determine a “hypersensitive cough involving a T-type calcium channel”. The artisan of the ordinary skill cannot tell from the instant specification, a “hypersensitive cough involving a T-type calcium channel”, from a “hypersensitive cough”, which does not involve a T-type calcium channel (emphasis added).
There is no defined system laid out in the specification in which one skilled in the art can reasonably determine a “hypersensitive cough involving a T-type calcium channel”. A person skilled in the art cannot tell from the instant specification, a “hypersensitive cough involving a T-type calcium channel”, from a “hypersensitive cough”, which does not involve a T-type calcium channel (emphasis added).
Accordingly, without guidelines in the specification that are elaborate enough for determining a “hypersensitive cough involving a T-type calcium channel”, the skilled artisan cannot reasonably determine a “hypersensitive cough involving a T-type calcium channel”. For the purpose of examination, the any hypersensitive cough is being included in the interpretation of a “hypersensitive cough involving a T-type calcium channel”. Appropriate correction is required.
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).

This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-New matter
New Grounds of Rejection, Necessitated by Claim Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-5 and 13 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
Applicant’s Response filed on 02/09/2022, has introduced new matter. Applicant has amended claim 1 to newly recite the limitation of a “hypersensitive cough involving a T-type calcium channel”. 
The Applicant cites instant specification at ¶s 0019 and 0052, as allegedly providing support for the recited limitations in claim 1 (see page 5 of Remarks filed on 02/09/2022).
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

In the instant case, a review of the instant specification (including ¶s ¶s 0019 and 0052, alleged by the Applicant as providing support for the recited limitation), fails to provide any support that would permit one skilled in the art to immediately envisage a “hypersensitive cough involving a T-type calcium channel”.
The specification at: 1) ¶ 0019, only states that the invention provides compounds and methods for treating and preventing hypersensitive cough and/or itching, in which key ion channels, particularly the T-type Ca2+ channels are involved; and 2) ¶ 0053, only states that although a variety of ion channels have been suggested, it currently unknown which ion channels mediated the specific itching pathways. 
There is no defined system laid out in the specification in which one skilled in the art can reasonably determine a “hypersensitive cough involving a T-type calcium channel”. A person skilled in the art cannot tell from the instant specification, a “hypersensitive cough involving a T-type calcium channel”, from a “hypersensitive cough”, which does not involve a T-type calcium channel (emphasis added).
Chung (Pulmonary Pharmacology & Therapeutics, 2011, 24, 267-271), states that cchronic ‘cough hypersensitivity syndrome’ remains a challenge to many clinicians because there is often no diagnostic link to causation (see abstract). For example, there is (see Table 1):
1) chronic cough associated with conditions which when treated abolishes the cough e.g. asthma, gastrooesophageal reflux disease (GORD), upper airway syndrome;
2) chronic cough associated with conditions which when treated does not resolve the cough e.g. asthma, chronic obstructive pulmonary disease (COPD), GORD;
3) chronic cough not associated with any conditions and unresponsive to any treatments of conditions such as asthma, GORD, COPD, upper airway syndrome;
4) chronic cough associated with an increased cough reflex
5) chronic ‘cough hypersensitivity syndrome’ encompasses patients with an increased cough reflex that could be in any of the first 3 categories. 
Accordingly, without guidelines in the specification that are elaborate enough for determining a “hypersensitive cough involving a T-type calcium channel”, a person skilled in the art cannot tell from the instant specification, a “hypersensitive cough involving a T-type calcium channel”, from a “hypersensitive cough”, which does not involve a T-type calcium channel (emphasis added).
Therefore, the recitation of limitation of a “hypersensitive cough involving a T-type calcium channel”, is considered as new matter. Applicants are required to provide sufficient written support for the newly recited limitation, in the specification or claims as filed or remove these limitations from the claims in response to this Office action.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. 
In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no support that would permit one skilled in the art to immediately envisage a “hypersensitive cough involving a T-type calcium channel”.
MPEP §2163 states:
 “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”

New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-5 and 13 under 35 U.S.C. 103 as being unpatentable over WO2017083867A1 (published 05/18/2017, cited in the previous office action) in view of Niimi (Pulmonary Pharmacology & Therapeutics, 2015, 35, 100-104, cited in the previous Office action), is maintained, for the reasons of record set forth in the Office action mailed on 08/09/2021, of which said reasons are herein reiterated.
Applicant’s claimed invention is directed toward a method of treating hypersensitive cough involving a T-type calcium channel, with a therapeutically effective amount of a 6-azaspiro[2.5]octane compound of the formula set forth in claim 1 (see Figure 1 below), or a pharmaceutically acceptable salt thereof.
Because of the ambiguity regarding the term “hypersensitive cough involving a T-type calcium channel” (see rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above), a hypersensitive cough is included is included in the interpretation of “hypersensitive cough involving a T-type calcium channel”.
Applicant’s claim does not specify a particular amount for the claimed compound, but it does read on an amount of the claimed compound. Accordingly, for the purpose of examination, an amount of the claimed compound that is necessary to elicit the desired biological response, is included in the interpretation of “a therapeutically effective amount”.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: compounds of claim 1.
Similar to method claim 1, WO2017083867A1 teaches a pharmaceutical approach to treating neuropathic pain (i.e., not the hypersensitive cough of claim 1), in mice with compounds of claim 1. WO2017083867A1 also teaches using gabapentin, a known neuropathic pain therapy (see ¶ 00446), as a benchmark for evaluation of therapeutic efficacy. Please see ¶s 0017-0030, 00436-00445 and Figures 1-7.
 WO2017083867A1 teaches exemplary compounds: i) EX-17 (see ¶ 00189, compound example 17, page 64); ii) EX-128 (see ¶s 00135 and 00390, Example 128); iii) EX-130 (see ¶s 00136 and 00402, Example 130); and iv) EX-132 (see ¶ 00405, Example 132), recited in instant claim 3.
WO2017083867A1 discloses that a pharmaceutical comprising an effective amount of the inventive compounds can be used in the treatment of a human suffering from neuropathic disorder, including conditions associated with the disorder. Please see abstract, ¶s 0017-0033, 0051-00103, 00146-00148, 00155-00177, 00427-00450 and reference claims 1-29.
Although WO2017083867A1 is not explicit in teaching hypersensitive cough as a neuropathic disorder, the claimed invention would have been obvious over WO2017083867A1, because it was known in the art that hypersensitive cough is a neuropathic disorder.
For example, Niimi teaches that chronic ‘cough hypersensitivity syndrome’ as a neuropathic disorder and states that successful treatment of chronic cough with agents used for treatment neuropathic pain (e.g., gabapentin), was known in the art.  Please see title of the article, abstract and §s 1-7. Furthermore, Niimi at page 103, states:
“The evidence reviewed here would support the potential that there may be both a peripheral and central mechanisms contributing to cough hypersensitivity as seen in neuropathic pain. Is it possible that peripheral sensitisation is the initiating neuropathic mechanisms that leads to a central sensitisation that accounts for the persistence of chronic cough? This is an important issue because it remains unclear at present whether any antitussive therapies should act peripherally or centrally. The encouraging outcomes of clinical trials that used centrally-acting therapies (inspired from positive studies of these agents in neuropathic pain) would suggest that central sensitisation is a drug target of these therapies. Much work needs to be done to work out in detail the processes involved in both peripheral and central sensitisation (emphasis added).
The concept that neuropathic pathways form the basis of chronic cough associated with the clinical re-definition of chronic idiopathic cough as a cough hypersensitivity syndrome represents an advance in the sense that a better understanding of the mechanisms of hypersensitivity will be uncovered with the hope that newer effective antitussives will emerge. These concepts will also impact on our understanding of neuropathic mechanisms of cough in respiratory and non-respiratory diseases and help to uncover the role of neural pathways in not only cough but also in other respiratory symptoms such as breathlessness and chest pain” (emphasis added).

Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify WO2017083867A1 with Niimi in order to administer a 6-azaspiro[2.5]octane compound of instant claim 1 to a human suffering from hypersensitive cough, with a reasonable expectation that the administration of the 6-azaspiro[2.5]octane compound would treat the hypersensitive cough. This is because: i) WO2017083867A1 discloses a 6-azaspiro[2.5]octane compound of instant claim 1 and gabapentin, as agents used for treatment a neuropathic disorder such as neuropathic pain (see discussions above); and ii) Niimi discloses: a) hypersensitive cough as a neuropathic disorder; and b) that agents used for treatment neuropathic pain (e.g., gabapentin), have now been used to treat hypersensitive cough. Please see discussions above.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 2, WO2017083867A1 teaches compounds of claim 2 (see ¶ 0132).
Regarding claims 3, WO2017083867A1 teaches compounds: i) EX-17; ii) EX-128; iii) EX-130; and iv) EX-132. Please see discussions above.
Regarding claim 4, Niimi discloses that hypersensitive cough has also been observed in asthmatic coughers (see § 5 at 3rd ¶).
Regarding claim 5, WO2017083867A1 discloses that the compounds of the invention can be formulated as pharmaceutical formulations and administered to a human in a variety of forms such as orally (see ¶ 00162).
Regarding claim 13, WO2017083867A1 teaches compounds of claim 13 (see ¶ 00129). 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious at the time of it was filed.
Response to the Applicants’ Arguments/Remarks
	Although the Applicant (see page 6 of Remarks), acknowledges that WO2017083867A1 teaches claimed compound as T-type calcium channel blockers that can be used for treating a human suffering from neuropathic disorder, including conditions associated with the disorder, Applicant argues alleging that the instant claims are non-obvious over the cited references because: 
	1) Niimi fails to teach: a) the participation of T-type calcium channels in cough response; and b) gabapentin (disclosed in both WO2017083867A1 and Niimi, see discussions above), does not target T-type calcium channels. Please see pages 5-6 of Remarks; 
	2) WO2017083867A1 fails to teach T-type calcium channel as a therapeutic target for hypersensitivity cough (see pages 6-7 of Remarks); and
	3) the cited references allegedly teach away from the claimed invention on the grounds that another T-type calcium channel blocker was not found to affect cough response (see pages 6-7).
	Applicant’s arguments have been fully considered but they are not found to be persuasive.
This is because in supporting a rejection under 35 U.S.C. 103, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Please see MPEP §2144(iv), under the title “RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE”.
In the instant case, the rationale employed in the rejection of the claimed invention is based on facts that:
1) the claimed compounds are known in art for treating a human suffering from neuropathic disorder, including conditions associated with the disorder (e.g., neuropathic pain, see discussions above);
2)  hypersensitive cough is a neuropathic disorder (see discussions above); and
3)  agents used for treatment neuropathic pain (e.g., gabapentin disclosed in both WO2017083867A1 and Niimi), have been used to treat hypersensitive cough (see discussions above).
	It is noted that Applicant is not (emphasis added), disputing the fact that hypersensitive cough is a neuropathic disorder.
It is therefore reasonable to conclude that the strength of correlation between references gives rise to reasonable expectation of success from combining them. 
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Non-Statutory Obviousness-Type Double Patenting-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent No. 10,562,857
The rejection of claims 1-5 and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. patent No. 10,562,857 (reference patent), in view of Niimi (Pulmonary Pharmacology & Therapeutics, 2015, 35, 100-104, cited in the previous office action), is maintained, for the reasons of record set forth in the Office action mailed on 08/09/2021.
Response to the Applicants’ Arguments/Remarks
Applicant has not properly addressed the specific grounds of rejection as discussed in the previous Office action setting. 
 Applicant requests that the obvious-type double patenting rejections set forth by the Examiner be held in abeyance (see page 7 of Remarks).  Applicant’s comments are acknowledged, however, the rejection will be maintained until a terminal disclaimer is filed or the claims are amended to obviate the rejections.
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629